DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-5, 7-11, and 13-20 are pending.
	Claims 6 and 12 are cancelled by the current amendment.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/22 has been entered.
 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/18/22 was filed after the mailing date of the RCE on 3/18/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-5, 7-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-5, 7-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almgren, et al. [US 20200186361].
As per claim 1:	Almgren, et al. teach a system, comprising: 
one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors [Almgren: para 0030], the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to: 
parse a first version of a text file into a first textual portion and a second textual portion based at least on one or more parsing parameters, the first textual portion being associated with a first transaction; [Almgren: para 0142]
generate a hash value for the first textual portion associated with the first transaction from a hash function applied to the first textual portion; [Almgren: para 0024, 0061-0062; a digital document hash value is calculated based upon the document where the hash value is calculated as a hash of the document contents, a part of the document. More examples of hash associated to the first transaction which may be referred as a first or previous version per se, para 0070-0071, 0079]
generate a digital signature associated with the transaction using the hash value and key; [Almgren: para 0063; uses the private ownership key to calculate a digital document signature of the document which calculation uses the hash value as input value]
insert one or more blocks onto a blockchain distributed ledger recording the transaction; [Almgren: para 0134]
receive a second version of the text file comprising an updated first textual portion and the second textual portion [Almgren: para 0072, 0078; second version may be given the broadest reasonable interpretation (BRI) as a different, updated, or a new version. More examples on para 0080-0083, 0086], the updated first textual portion being associated with a second transaction [Almgren: para 0089], wherein the first textual portion and the updated first textual portion include textual differences; [Almgren: 0084-0085, 0095; the content hash is different between the first and second versions, as well as the document signature (“Owner signature”). Textual differences per BRI may be new, different, or change/modified data. See also para 0132, 0154-0155]
insert one or more additional blocks onto the blockchain distributed ledger recording the second transaction; and [Almgren: para 0118, 0154]
indicate a difference between the first version of the text file, and the second version of the text file [Almgren: para 0086-0088; a respective “Ledger seal” value is also displayed, one for each document version (1 and 2). More examples of traceability to “indicate a difference”, on para 0071, 0144, 0152, 0158], based at least on the first transaction recorded in the one or more blocks and the second recorded in the one or more additional blocks. [Almgren: para 0150; FIGS. 3a-3e illustrate, in transactions “0” and “4”. In transaction “0”, the configuration document is first registered in a transaction denoted “COC” for “COnfiguration Create”, a first transaction in each document register is always a configuration document of the present type, so that any interested party may query the first transaction and there find reliable verifying information regarding a particular configuration document of the document register. See also para 0154-0156; a signature is verifiable using the public ledger key, which is publicly available, such as from the most recent version of io the configuration document. Ledger ownership may be historically verified using the ledger signature which is recorded in the document register for each post]
Claim 2:  Almgren: para 0070, 0082; discussing the system of claim 1, the one or more processors further configured to: generate an additional hash value for the updated first textual portion of the second version of the text file associated with the new transaction from the hash function applied to the updated first textual portion; and generate an additional signature associated with the new transaction using the additional hash value and the key. 
Claim 3:  Almgren: para 0084, 0132; discussing the system of claim 2, the one or more processors further configured to: determine the difference between the first version of the of the text file, and the second version of the text file based at least on the hash value and the additional hash value.
Claim 4:  Almgren: para 0060, 0071; discussing the system of claim 1, wherein the first textual portion comprises a third portion and a fourth portion, the third portion is associated with a first hash value and the fourth portion is associated with a second hash value, each of the first hash value and the second hash value associated with a unique signature of an author. 
Claim 5:  Almgren: para 0070, 0092; discussing the system of claim 1, wherein the key comprises a private key associated with an identity of an author of first textual portion of the text file.
Claim 6:  Cancelled
As per claim 7:	Almgren, et al. teach one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
parsing a first version of a text file into a first textual portion and a second textual portion based at least on one or more parsing parameters, the first textual portion being associated with a first transaction; [Almgren: para 0142] 
generating a hash value for the first textual portion associated with the first transaction from a hash function applied to the first textual portion; [Almgren: para 0024, 0061-0062; a digital document hash value is calculated based upon the document where the hash value is calculated as a hash of the document contents, a part of the document. More examples of hash associated to the first transaction which may be referred as a first or previous version per se, para 0070-0071, 0079]
generating a digital signature associated with the transaction using the hash value and key; [Almgren: para 0063; uses the private ownership key to calculate a digital document signature of the document which calculation uses the hash value as input value]
inserting one or more blocks onto a blockchain distributed ledger recording the transaction; [Almgren: para 0134] 
receiving a second version of the text file comprising an updated first textual portion and the second textual portion [Almgren: para 0072, 0078; second version may be given the broadest reasonable interpretation (BRI) as a different, updated, or a new version. More examples on para 0080-0083, 0086], the updated first textual portion being associated with a second transaction [Almgren: para 0089], wherein the first textual portion and the updated first textual portion include textual differences; [Almgren: 0084-0085, 0095; the content hash is different between the first and second versions, as well as the document signature (“Owner signature”). Textual differences per BRI may be new, different, or change/modified data. See also para 0132, 0154-0155,]
inserting one or more additional blocks onto the blockchain distributed ledger recording the second transaction; and [Almgren: para 0118, 0154] 
indicating a difference between the first version of the text file, and the second version of the text file [Almgren: para 0086-0088; a respective “Ledger seal” value is also displayed, one for each document version (1 and 2). More examples of traceability to “indicate a difference”, on para 0071, 0144, 0152, 0158], based at least on the first transaction recorded in the one or more blocks and the second recorded in the one or more additional blocks. [Almgren: para 0150; FIGS. 3a-3e illustrate, in transactions “0” and “4”. In transaction “0”, the configuration document is first registered in a transaction denoted “COC” for “COnfiguration Create”, a first transaction in each document register is always a configuration document of the present type, so that any interested party may query the first transaction and there find reliable verifying information regarding a particular configuration document of the document register. See also para 0154-0156; a signature is verifiable using the public ledger key, which is publicly available, such as from the most recent version of io the configuration document. Ledger ownership may be historically verified using the ledger signature which is recorded in the document register for each post]
Claim 8:  Almgren: para 0070, 0082; discussing the one or more non-transitory computer-readable media of claim 7, the acts further comprising: generating an additional hash value for the updated first textual portion of the second version of the text file associated with the new transaction from an additional hash function applied to the updated first textual portion; and generating an additional signature associated with the new transaction using the additional hash value and an additional key. 
Claim 9:  Almgren: para 0084, 0132; discussing the one or more non-transitory computer-readable media of claim 8, the acts further comprising: determining the difference between the first version of the first text file and the second version of the text file based at least on the hash value and the additional hash value.
Claim 10:  Almgren: para 0060, 0071; discussing the one or more non-transitory computer-readable media of claim 7, wherein the first textual portion comprises a third portion and a fourth portion, the third portion is associated with a first hash value and the fourth portion is associated with a second hash value, each of the first hash value and the second hash value associated with a unique signature of an author.
Claim 11:  Almgren: para 0070, 0092; discussing the one or more non-transitory computer-readable media of claim 7, wherein the key comprises a private key associated with an identity of an author of the first textual portion of the text file, the private key providing access to a private channel of the blockchain distributed ledger.
Claim 12:  Cancelled
As per claim 13:	Almgren, et al. teach a computer-implemented method, comprising: 
parsing a first version of a text file into a first textual portion and a second textual portion based at least on one or more parsing parameters, the first textual portion being associated with a first transaction; [Almgren: para 0142] 
generating a hash value for first textual portion associated with the first transaction from a hash function applied to the first textual portion; [Almgren: para 0024, 0061-0062; a digital document hash value is calculated based upon the document where the hash value is calculated as a hash of the document contents, a part of the document. More examples of hash associated to the first transaction which may be referred as a first or previous version per se, para 0070-0071, 0079]
generating a digital signature associated with the transaction using the hash value and key; [Almgren: para 0063; uses the private ownership key to calculate a digital document signature of the document which calculation uses the hash value as input value]
inserting one or more blocks onto a blockchain distributed ledger recording the transaction; [Almgren: para 0134] 
receiving a second version of the text file comprising an updated first textual portion and the second textual portion [Almgren: para 0072, 0078; second version may be given the broadest reasonable interpretation (BRI) as a different, updated, or a new version. More examples on para 0080-0083, 0086], the updated first textual portion being associated with a second transaction [Almgren: para 0089], wherein the first textual portion and the updated first textual portion include textual differences; [Almgren: 0084-0085, 0095; the content hash is different between the first and second versions, as well as the document signature (“Owner signature”). Textual differences per BRI may be new, different, or change/modified data. See also para 0132, 0154-0155]
inserting one or more additional blocks onto the blockchain distributed ledger recording the second transaction; and [Almgren: para 0118, 0154] 
indicate a difference between the first version of the text file, and the second version of the text file [Almgren: para 0086-0088; a respective “Ledger seal” value is also displayed, one for each document version (1 and 2). More examples of traceability to “indicate a difference”, on para 0071, 0144, 0152, 0158], based at least on the first transaction recorded in the one or more blocks and the second recorded in the one or more additional blocks. [Almgren: para 0150; FIGS. 3a-3e illustrate, in transactions “0” and “4”. In transaction “0”, the configuration document is first registered in a transaction denoted “COC” for “COnfiguration Create”, a first transaction in each document register is always a configuration document of the present type, so that any interested party may query the first transaction and there find reliable verifying information regarding a particular configuration document of the document register. See also para 0154-0156; a signature is verifiable using the public ledger key, which is publicly available, such as from the most recent version of io the configuration document. Ledger ownership may be historically verified using the ledger signature which is recorded in the document register for each post]
Claim 14:  Almgren: para 0070, 0082; discussing the computer-implemented method of claim 13, further comprising: generating an additional hash value for updated first textual portion of the second version of the text file associated with the new transaction from the hash function applied to the updated first textual portion; and generating an additional signature associated with the new transaction using the additional hash value and an additional key. 
Claim 15:  Almgren: para 0061-0063; discussing the computer-implemented method of claim 13, further comprising: generating a first hash value for a first portion of the first textual portion of the text file associated with the transaction from the hash function applied to the third portion; generating the digital signature associated with the transaction using the first hash value and the key; generating a second hash value for a fourth portion of the updated first textual portion of the second version of the text file associated with the new transaction from the hash function applied to the second portion; and generating an additional signature associated with the new transaction using the second hash value and an additional key. [Almgren: para 0082-0084]
Claim 16:  Almgren: para 0154; discussing the computer-implemented method of claim 13, presenting an identity of an author of the first textual portion of the text file, the identity of the author associated with the key.
Claim 17:  Almgren: para 0118, 0154; discussing the computer-implemented method of claim 13, wherein the one or more blocks comprise private blocks.
Claim 18:  Almgren: para 0142; discussing the computer-implemented method of claim 13, wherein the one or more parsing parameters are based at least on a text file format of the text file.
Claim 19:  Almgren: para 0067; discussing the computer-implemented method of claim 13, further comprising: validating the digital signature is based at least on a public key associated with the key.
Claim 20:  Almgren: para 0062, 0082; discussing the computer-implemented method of claim 13, further comprising: authenticating the updated first textual portion of the text file based at least on the hash value for the at least one portion from the hash function applied to the first textual one portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435